Case: 1:19-cv-02386 Document #: 1-3 Filed: 04/09/19 Page 1 of 3 PageID #:13




                            EXHIBIT C
                      Case: 1:19-cv-02386 Document #: 1-3 Filed: 04/09/19 Page 2 of 3 PageID #:14
Joshua Lifrak (@lifrakattack) | Twitter                                                                                      5/12/16, 2:22 PM




       Home              Moments                                        Search Twitter                    Have an account? Log in




                                                TWEETS       FOLLOWING    FOLLOWERS              LIKES
                                                4,880          289            1,061              1,265                          Follow


               Joshua Lifrak
               @lifrakattack                    Tweets         Tweets & replies                Media
      Joshua Lifrak
      @lifrakattack                                  Joshua Lifrak Retweeted
      To be a champion, simply be a                   Lars Lifrak @larslifrak · 18h
      champion. Director of The Mental Skills            Good to be with my brother @lifrakattack in Wrigley Field tonight.
      Program of the Chicago Cubs                        #GoCubsGo
          N 34°2' 0'' / W 118°22' 0''
          medium.com/@lifrakattack
        Joined March 2010

       253 Photos and videos




                                                                        1                4        

                                                     Joshua Lifrak Retweeted
                                                      Moawad Consulting @Moawad_Group · 21h
                                                         Great Minds 'Behave' Diﬀerently.

https://twitter.com/lifrakattack                                                                                                  Page 1 of 20
                      Case: 1:19-cv-02386 Document #: 1-3 Filed: 04/09/19 Page 3 of 3 PageID #:15
Joshua Lifrak (@lifrakattack) | Twitter                                                             5/12/16, 2:22 PM




                                                                   9           14       

                                                   Joshua Lifrak @lifrakattack · May 10

                                                   Catch the mind in drift and pause and
                                                   breathe and then focus on your process.
                                                   That is Cub. #thatscub




https://twitter.com/lifrakattack                                                                        Page 2 of 20
